G-ubrry, J.
1. While it may be true, under the rule that a common carrier for hire owes to its passengers the duty of extraordinary care for their safety, that it is its duty to inform passengers by either published or oral notice, of their route and necessary changes of cars in reaching their destination, yet a failure to comply with this duty and a consequent miscarriage of a passenger will not be held actionable unless it be shown that the passenger sought the information from the agents of the company and was not given it, either by a refusal or by negligence, or unless there appeared some circumstance excusing the failure to inquire. It is obvious in this case that the passenger by the exercise of ordinary care could have avoided the consequences of the defendant’s negligence, by the simple expedient of making inquiry. For these reasons the petition was defective, and was properly dismissed on general demurrer.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., coneur.